Case 1:11-cr-00166-JMS-MJD Document 58 Filed 08/05/21 Page 1 of 1 PageID #: 187




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

   UNITED STATES OF AMERICA,                        )
                                                    )
                                Plaintiff,          )
                                                    )
                       v.                           )      Cause No. 1:11-cr-00166-JMS-MJD
                                                    )
   GREGORY FRANCIS (01),                            )
                                                    )
                               Defendant.           )

                  ORDER ADOPTING REPORT AND RECOMMENDATION

        Having reviewed Magistrate Judge Mark J. Dinsmore's Report and Recommendation dkt

 [56] recommending that Gregory Francis’ supervised release be revoked, pursuant to Title 18

 U.S.C. '3401(i), Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. '3583,

 and with no objections being filed, the Court APPROVES and ADOPTS Magistrate Judge

 Dinsmore's Report and Recommendation dkt [56]. The Court finds that Mr. Francis committed

 Violation Number 1 as alleged by the U.S. Probation Office in its Petition for Warrant or Summons

 for Offender under Supervision, dkt [47]. The Court dismisses Violations 2-4, dkt [47]. The Court

 now orders that the defendant's supervised release is therefore REVOKED, and Mr. Francis is

 sentenced to the custody of the Attorney General or his designee for a period of eight (8) months

 with no supervised release to follow.




     Date: 8/5/2021




  Distribution:

  All ECF-registered counsel of record via email generated by the court’s ECF system

  United States Probation Office, United States Marshal
